Citation Nr: 0718817	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-02 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 until March 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated April 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

After certification to the Board, the veteran submitted 
additional evidence and waived RO consideration.  See 
Appellant's Brief (Apr. 2007).


FINDING OF FACT

The medical evidence indicates that the veteran has PTSD as a 
result of a corroborated in-service personal assault.


CONCLUSION OF LAW

PTSD was incurred during service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
PTSD, which represents a complete grant of the benefit sought 
on appeal.  Thus, no discussion of VA's duties to notify and 
assist is required.

The veteran asserts that service connection is warranted for 
PTSD on the basis that she suffers from this disability due 
to in-service sexual assaults that took place from October to 
December 1962, and particularly, one that took place while 
she was showering.  In support, she asserts she exhibited a 
marked change in behavior by quickly marrying the first man 
she could find in an effort to "escape the situation."  The 
veteran also emphasizes that VA examiners have diagnosed her 
as having this condition due to the in-service sexual 
assault.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

With respect to personal assaults, 38 C.F.R. § 3.304(f) 
provides:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to:  
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to:  a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

The record shows that in November 2003, a VA examiner 
diagnosed the veteran as having PTSD due to military sexual 
trauma, and an August 2004 VA examiner diagnosed her as 
having chronic PTSD and major depression secondary to 
military sexual trauma and childhood trauma.  Because the 
record shows that the veteran has been diagnosed as having 
PTSD, this case turns on whether she has the condition due to 
a corroborated in-service stressor, i.e., her reported sexual 
assaults.

An August 2004 VA outpatient treatment report, prepared by 
the veteran's treating VA examiner, shows that she was 
diagnosed as having PTSD due to the in-service personal 
assault.  Significantly, the examiner, in diagnosing her as 
having that disability, cited the reported in-service sexual 
assault and found that her account credible.  The examiner 
explained that it was rare for victims of military sexual 
assaults to report the event and that a marked change in 
either social or occupational functioning takes place, which 
evidences the occurrence of the trauma.  As to the veteran, 
the examiner noted that shortly after the veteran experienced 
the claimed trauma, she exhibited a marked change in behavior 
by quickly marrying, getting pregnant and leaving service, 
which the examiner commented was a behavior pattern 
frequently seen with young females who have experienced 
severe sexual harassment and/or trauma, "i.e., making an 
impulsive decision to marry or exhibit a marked decline in 
work performance."  The Board observes that VA recognizes 
that an unexplained behavior change as cited by the examiner 
can corroborate a veteran's report of the in-service personal 
assault.  38 C.F.R. § 3.304(f)(3).

The Board finds the veteran to be credible.  In making this 
determination, the Board observes that the veteran's 
statements have been consistent throughout the course of this 
appeal.  Further, her treating VA examiners have also found 
her account, offered in the course of seeking treatment for 
the condition, to be to be credible.  Indeed, the treatment 
notes reflect that her condition is improving with 
counseling.  In addition, the August 2004 VA examiner, who 
diagnosed the veteran as having PTSD due to her in-service 
sexual assault, and who evaluated her for 50 minutes, 
provided a cogent rationale in support of his impression that 
she has that condition due to an in-service sexual assault.  
In light of the foregoing, in the absence of any 
contradictory medical evidence, and with resolution of all 
reasonable doubt in her favor, the Board finds that service 
connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


